Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as obvious over Olivier et al. (US 2021/0188686) over Betschart et al. (US 20180362386).
Regarding claims 1 and 10, Olivier discloses a process for bending a glass substrate (at least abstract, or claim 1), the method comprising:
Contacting a glass substrate with a bending ring, resting a glass substrate on a skeleton (202) [0059]
Olivier discloses a “T” shaped counter-skeleton (Fig. 9) wherein the  counter-skeleton may have insulating material [0051], shape and arrangement…the counter-skeleton forms an effective shield [0052] counter skeleton comprises a metal bar 407 of tube type [0054] or counter-skeleton are both provided with a refractory fibrous material [0059], comprising laterally retractable strips [0059]
Olivier discloses the counter-skeleton (205) embodiments discussed above, each disclosing a type of shield (at least embodiments [0049]-[0054] and [0059]) corresponding to the claim limitation of at least one heat shield.
Olivier discloses specifically moving the counter-skeleton around an axis of rotation (209) corresponding to the limitation of claim 10 of actuating the at least one heat shield to a first position at least partially covering an edge portion of a first major surface of the glass substrate (see Fig. 9);
[0059] Olivier discloses During the bending , the counter-skeleton is kept above the upper main surface of the glass thus corresponding to the limitation of heating the glass substrate which a skilled artisan knows requires heating (also indicated in the discussion of the furnace in [0059].
actuating the heat shield to a second position at least partially uncovering the edge portion of the glass substrate see also claim 13.
Olivier fails to specifically disclose the step of claims 1 and 10 requiring
“cooling the glass substrate,  wherein actuating the plurality of heat shields to the second position comprises lowering the press mold towards the glass substrate and contacting one or more of the hinged members with an actuator engagement member of the press mold as the press is lowered to cause movement of the plurality of heat shields so as to permit contact between the press mold and glass substrate” 

In an analogous art of bending glass, Betschart discloses bending glass via bending on bending ring followed by press bending of the full glass sheet [0010]-[0011].  
Betschart discloses the early, or intermediate, curvatures, are less pronounced and allow for a final glass of more desired curvature of the press die (at least [0015]).  
Therefore it would be obvious to one of ordinary skill in the art to press the glass after the method of Olivier discussed in claims 1 and 10, as motivated to achieve a final bent glass with further curvature while allowing for the weight of the sheet to be pressed to be immediately distributed over the entire periphery and reduce marking [0015] of Betschart and also reduced marking desired by Olivier.  
Modifying Olivier with further pressing as made obvious above requires moving the heat shields to another position such that the press may make contact with the entirety of the glass substrate and the press is lowered as indicated in [0010] of Betschart.
MPEP2144.04 states
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art

Therefor it would be prima facie obvious to one skilled in the art to provide automating means, or acturators, as motivated to rotate the shields and lower the press as indicated in the prior art.  The present method claims do not require specific actuators or responses to a specific actuator.
The glass is cooled in either reference for eventual use.  Claim 10 given its broadest reasonable interpretation in view of the specification does not requiring a cooling step simultaneous with another step.

Regarding claims 2-3, Olivier discloses the counter-skeleton having a thermally insulating material (403) [0049], a metal bar (412) that forms an effective shield [0052] (see also at least [0023]), cooling metal tubes (406) [0053], a fibrous refractory [0059] thus corresponding to the at least one heat shield comprises a thermally absorbent material, a thermally reflective material of metal, or a combination thereof or a metal, a ceramic, a fiber, or a mixture thereof.
Regarding claims 4 and 11, the heat shield comprises thermally insulating material (403) [0049], a metal bar (412) that forms an effective shield [0052] (see also at least [0023]), cooling metal tubes (406) [0053], a fibrous refractory [0059] thus one or more perforations extending therethrough.  Giving thr broadest reasonable interpretation in view of the specification; tubes are a perforation, fibrous material has perforations.
Regarding claim 6, Olivier discloses a thickness of the glass substrate is less than or equal to 2.1mm [0011] and additionally comprising a substrate up to 7mm which corresponds to the claimed range of from about 0.5 mm to about 5 mm in claim 6.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. 
Regarding claim 7, Olivier discloses heating the glass substrate comprises heating the glass substrate to a temperature in a range of from 570 °C to about 650 °C which corresponds to the claim limitation of claim 7 of from about 600 °C to about 800 °C.
Regarding claim 8, Olivier discloses heating the glass substrate comprises heating the edge portion to a temperature that is in a range of below 250°C  which overlaps with the limitation of claim 8 of from about 5 °C to about 100 °C lower than a center portion of the glass substrate when the at least one heat shield is in the first position.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the  temperature at the periphery of the glass, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the cooling to the periphery of the glass  for the purpose of reducing marking effects [0016].

Regarding claim 9, at least one heat shield may comprise a curved profile because the counter-skeleton matches the bending profile of the skeleton, or due to the shape of the glass substrate itself as shown in Fig 10
Regarding claim 11, Olivier discloses a first heat shield, a second heat shield, a third heat shield, a fourth heat shield, (451-454) as discussed regarding the counter-skeleton above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Olivier et al. (US 2021/0188686) and Betschart et al. (US 20180362386) as applied above and as evidenced by Lezzi (WO 2017019851)
Regarding claim 5, Olivier discloses the method of claim 1 however fails to disclose the composition the glass substrate.
It is the Examiner’s opinion that any silicate glass and particularly alkali containing borosilicate glass, alkali aluminophosphosilicate glass, alkali aluminoborosilicate glasses are suitable for automotive.
Furthermore, one skilled in the art would be motivated to use these glasses by Lezzi who discloses soda lime silicate glass, alkali aluminosilicate glass, alkali containing borosilicate glass, alkali aluminophosphosilicate glass, alkali aluminoborosilicate glass, or a mixture thereof for use and bending of manufacturing glass suitable for automotive (at least [00187], [00195], [00219]-[00220]).

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. Applicant argues on page 7 of the remarks that amended claims 1 and 10,
 “lowering [a] press mold towards [a] glass substrate and contacting [a] hinged member [associated with the heat shield] with an actuator engagement member of the press mold as the press mold is lowered to cause movement of the heat shield via the hinged member so as to permit contact between the press mold and the glass substrate.” Applicant respectfully submits that the prior art does not suggest actuating a heat shield by contacting a hinged member with an engagement member of a press mold that contacts the glass substrate, as claimed.
The rejection now recites, MPEP2144.04 states
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art

Therefor it would be prima facie obvious to one skilled in the art to provide automating means, or actuators, as motivated to rotate the shields and lower the press as indicated in the prior art.  
The present method claims do not require specific actuators or responses to a specific actuator.  There is nothing in the claims or the prior art combination that precludes the actuating movement of the heatshields from covering the glass (i.e. moving to the second position) from occurring during actuating of lowering the press mold.  Instead one of ordinary skill in the art would be inclined to actuate both the shields off the glass and the press mold to be lowered as motivated by having access to press the entire glass substrate.
Applicant argues that Betschart discloses moving the bending ring upward however the cited paragraph [0010] states the movement is relative and specifically states “ For this relative movement, the bending ring rises toward the upper die and the upper die remains fixed or is lowered toward the bending ring. “ Thus Applicant’s argument is incorrect.
Applicant argues Olivier teaches away from Betschart by not desiring marks.  Betschart does not indicate the glass is marked thus there is not clear recitation of teaching away as required by the MPEP.  Olivier states the markings may be annoying [0004] and the invention of Olivier does not touch the glass during sagging [0006], the combination of Olivier and Betschart yield sagging followed by bending to achieve a desired curvature.  This combination does not yield of teaching away as required by the MPEP.  Furthermore the motivation of the combination is to achieve a desired curvature.  Additionally, a skilled artisan would recognize the glass may be cooled to bend when pressure is applied, press bending which Betschart discloses after sagging, which requires a lower viscosity and may yield other markings. Betschart clearly recites the pressing overcomes risk of marks [0015] although the markings discussed by Olivier are not discussed in Betschart thus the bar of indicating teaching away as required by the MPEP has not been met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741